Case 2:18-ml-02814-AB-FFM Document 199-36 Filed 02/26/19 Page 1 of 6 Page ID
                                 #:6586




                EXHIBIT 60
                                                                               ;
                                                                                                            EXHIBIT 60-1
                    Case 2:18-ml-02814-AB-FFM Document 199-36 Filed 02/26/19 Page 2 of 6 Page ID
                                                     #:6587

             From:
             From:                 Pline, Roger
                                   Pline,        (A) <rpline@ford.com>
                                          Roger (A.)
              Sent:
             Sent:                 Tuesday, March
                                   Tuesday,  March 19,
                                                     19, 2013 1:43 PM
                                                         2013 1:43 PM
             To:
              To:                  Kwasniewicz, Chris (C.L.)
                                   Kwasniewicz,   Chris                             McClain, Shawn
                                                         (C.L.)<ckwasnie@ford.com>; McClain, Shawn (S.M.)
                                                                                                   (S.M.)
                                   <smcclai l@ford.com>
                                    &lt;smcclai   I
                                             @f6rd.

             Cc:
             Cc:                   Kennedy, Kara
                                   Kennedy,  Kara (K.)
                                                    (K.)<kkennedy@ford.com>
             Subject:
             Subject:              FW:
                                   FW: Tech
                                        Tech to  Tech DPS6
                                              to Tech  DPS6


             Comments
             Comments from
                      from         dealer blogs
                                dealer    biogs on
                                                on our
                                                   our transmission
                                                       transmission


             Roger Pline
             Roger Pline
             DPS6 Transmission
             IDPS6Transmission Systems
                                 Systems Supervisor
                                            Supervisor
             Transmission Driveline
             Transmission  Driveline Engineering
                                      Engineering
             Ford Motor
             Ford Motor Company
                          Company
             226W  ATO
             226W ATO Building,
                         Building, Livonia, Michigan, USA
                                   Livonia, Michigan,  USA
             313.805.9362
             313.805.9362



             "If you
             "If you want
                     want to
                          to feel
                             feel great
                                  great this
                                        this year,
                                             year, be
                                                   be great
                                                      great this
                                                            this year."
                                                                 year." - D.
                                                                          D. Crosby
                                                                             Crosby            -




             From: Robarge, 3ohn
             From: Robarge, John         (J.E.)
                                         Q.E.)

             Sent: Tuesday, March
             Sent: Tuesday,   March 19,
                                     19, 2013
                                          2013 12:44
                                               12:44 PM
                                                     PM
                 Pline, Roger
             To: Pline,
             To:        Roger (A.);
                              (A.); Wroblewski,
                                    Wroblewski, Ted
                                                 Ted (T.)
                                                     (T.)
                        FW: Tech
             Subject: FW:
             Subject:       Tech to
                                  to Tech
                                     Tech DPS6
                                           DPS6

             FYI:
             FYI:




             From: Cannon, 3eremiah
             From: Cannon, Jeremiah           (J.)
                                              (3.)


             Sent: Tuesday, March
             Sent: Tuesday,  March 19,
                                    19, 2013
                                        2013 12:12
                                               12:12 PNI
                                                     PM
                 Hamm, Tom
             To: Hamm,
             To:        Tom (T.R.);
                              (T.R.); McClain,
                                      McClain, Shawn
                                                Shawn (S.M.);
                                                       (S.M.); Robarge,
                                                               Robarge, 3ohn
                                                                        John Q.E.)
                                                                             (J.E.)
                      Tech to
             Subject: Tech
             Subject:      to Tech
                               Tech DPS6
                                     DPS6

              _ _ _Top    of Form
                   T_o-'-p_o_f
                             F_o_rm_ _ _     Hello Ford, could you look
                                             Hello Ford, could you look
             John Mcglynn
             John Mcglynn I    I
                                             into the
                                             into  the flood
                                                        flood of of troubles
                                                                     troubles we we
             Advantage Ford
             Advantage  Ford                 have with
                                             have    with the
                                                            the manual
                                                                 manual
             Lincoln Sales,
             Lincoln Sales,                  automatic transmission
                                             automatic      transmission and   and
             Fremont, OH
             Fremont,  OH                    see if you
                                             see  if  you could remove
                                                            could    remove it            it


             (419) 334-9751
             (419)  334-9751                 from the
                                             from    the total
                                                          total line
                                                                 line on
                                                                       on the
                                                                            the
                                             126. We went from
                                              126. We went from I              I


                                             concern to
                                             concern     to 66 in
                                                               in the
                                                                   the last
                                                                        last 22
                                             days and
                                             days    and two
                                                          two more
                                                                more schdschd
                                             today, so
                                             today,    so far
                                                           far with
                                                               with all thethe
                                                                         all


                                             free testing
                                             free  testing and swapping
                                                              and   swapping of  of
                                             the clutch
                                             the  clutch motors,
                                                            motors, we we have
                                                                             have
                                             had to
                                             had   to order
                                                       order and
                                                               and replace
                                                                     replace
                                             clutches, seals ect. I just
                                             clutches,    seals   ect.    just got
                                                                          I     got
                                             out of
                                             out  of trouble
                                                      trouble with
                                                                 with the
                                                                        the 126
                                                                              126
                                             and now
                                             and   now all this. Just
                                                         all   this.  Just think
                                                                            think
                                             the 126 and the CSI both
                                             the  126   and   the   CS1   both

                                             will take
                                             will  take aa very
                                                             very hard
                                                                    hard hit.      hit.




Produced by
Produced by Ford
            Ford Subject
                 Subject to
                         to Protective
                            Protective Order
                                       Order in
                                              in Brenes
                                                 Brenes v.v. Ford
                                                             Ford                                                VGS7-0105017
                                                                                                                                                EXHIBIT 60-2
                 Case 2:18-ml-02814-AB-FFM Document 199-36 Filed 02/26/19 Page 3 of 6 Page ID
                                                  #:6588

                                          Didnt Volkswagon have
                                          Didnt Volkswagon         have aa
                                          manual auto
                                          manual   auto along
                                                        along timetime ago
                                                                        ago
                                          and it didnt
                                          and    didnt work
                                                 it
                                                       work either.
                                                                either.
                                          Please look
                                          Please  look into
                                                       into helping
                                                             helping thethe
                                          dealers with
                                          dealers  with this ....
                                                          this....


                                           February 22,
                                           February  22, 2013
                                                          2013 08:15:33
                                                                   08: 15:33
                                                                        AM
                                                                        AM
                                          Marshall Jones
                                          Marshall Jones                       I
                                                                                 agree. Im
                                                                               I agree.   Im tired
                                                                                               tired of
                                                                                                      of looking
                                                                                                          looking likelike the
                                                                                                                            the bad
                                                                                                                                bad guy
                                                                                                                                      guy for
                                                                                                                                           for
                                          Mike
                                          Mike Davidson
                                               Davidson Ford
                                                        Ford                   repairing      all
                                                                                                 these DPS6
                                                                               repairing all these                transmissions. When
                                                                                                         DPS6 transmissions.          When
                                          Jacksonville,
                                          Jacksonville,    FL
                                                           FL                  truthfully fords
                                                                               truthfully   fords thethe bad
                                                                                                          bad guy
                                                                                                                guy here.
                                                                                                                       here. Lets
                                                                                                                              Lets bebe honest
                                                                                                                                        honest
                                          (904) 725-3060
                                          (904) 725-3060                       Ford produced
                                                                               Ford   produced aa horrible
                                                                                                      horrible product
                                                                                                                   product andand wewe trans
                                                                                                                                        trans
                                                                               guys get
                                                                               guys   get the
                                                                                           the wrath
                                                                                                 wrath of of it. My
                                                                                                                 My warranty
                                                                                                                       warranty clerk
                                                                                                                       it.
                                                                                                                                    clerk thinks
                                                                                                                                          thinks
                                                                               Im
                                                                               Im insane and its like pulling teeth to get paid for
                                                                                   insane   and        like pulling teeth to get paid for
                                                                                                       its



                                                                               all the
                                                                               all
                                                                                        work we
                                                                                   the work      we have
                                                                                                     have toto dodo on
                                                                                                                     on these
                                                                                                                          these things.
                                                                                                                                 things. The
                                                                                                                                          The
                                                                               Input shaft
                                                                               Input   shaft seals
                                                                                               seals are
                                                                                                      are only
                                                                                                           only good
                                                                                                                   good for    about 1IOK
                                                                                                                           for about     OK
                                                                               miles at
                                                                               miles      best. And
                                                                                       at best.   And by by replacing
                                                                                                             replacing them them asas well
                                                                                                                                      well as
                                                                                                                                            as the
                                                                                                                                               the
                                                                               clutch the
                                                                               clutch   the cars
                                                                                             cars only
                                                                                                    only going
                                                                                                           going to to return
                                                                                                                        return again
                                                                                                                                again and
                                                                                                                                        and
                                                                               again and
                                                                               again   and again.
                                                                                             again. I do do 44 or
                                                                                                                or 55 aa week
                                                                                                                I        week onon average.
                                                                                                                                     average. I    I


                                                                               personally     think     know
                                                                               personally think I know more about these
                                                                                                                Imore    about   these

                                                                               transmissions then
                                                                               transmissions       then Hotline
                                                                                                          Hotline andand the
                                                                                                                           the engineers
                                                                                                                                engineers
                                                                               combined. And
                                                                               combined.      And I would
                                                                                                       would love
                                                                                                            I    love toto know
                                                                                                                            know howhow Ford
                                                                                                                                          Ford
                                                                               intends to Fix this.
                                                                               intends   to Fix     this.




                                                                                                                    February 22, 2013 11
                                                                                                                    February 22, 2013    :31 :35 AM
                                                                                                                                      11:31:35   AM
                                          TIMOTHY MCGAHARAN
                                          TIMOTHY MCGAHARAN just
                                                            just aa tip, pack
                                                                         pack the
                                                                              the Ig
                                                                                  lg trans
                                                                                     trans seal
                                                                                       tip,seal trans
                                                                                                trans pocket
                                                                                                      pocket with
                                                                                                             with aa
                                          Kistler Ford Sales, Inc.
                                          Kistler Ford Sales, Inc.             heavy grease
                                                                               heavy  grease ,and the seal
                                                                                              and the  seal spring
                                                                                                            spring pocket,install
                                                                                                                    pocket ,install Ig
                                                                                                                                    lg
                                          Toledo, OH
                                          Toledo,  OH                          seal. dont
                                                                               seal. dont use red w brg
                                                                                          use red    brg grease
                                                                                                         grease not
                                                                                                                 not heavy
                                                                                                                     heavy
                                          (866) 597-3673
                                          (866)  597-3673                      enough ..
                                                                               enough..

                                                                                                   February 24,
                                                                                                   February   24, 2013  01:17:11 PM
                                                                                                                   2013 01:17:11   PM
                                          David Ramey
                                          David Ramey                          Performing TSB's should not effect
                                                                               Performing TSB's should not effect your
                                                                                                                  your 126
                                                                                                                       126
                                          Harris Ford Lincoln
                                          Harris Ford Lincoln                                   February 27, 2013 04:48:18 PM
                                                                                                February 27,  2013  04:48:18 PM
                                          Lynnwood, WA
                                          Lynnwood,   WA
                                          (425) 774-4141
                                          (425)  774-4141
                                          bill brugman
                                          bill brugman                         TSBs do
                                                                               TSBs do        effect 126
                                                                                              effect 126 but
                                                                                                         but they
                                                                                                             they shouldnt..
                                                                                                                  shouldnt..
                                          Two
                                          Two Rivers
                                                Rivers Ford
                                                        Ford Inc
                                                             Inc
                                          Mount   Juliet, TN
                                          Mount Juliet,   TN                                                        February 27,
                                                                                                                    February 27, 2013 05:02:16 PM
                                                                                                                                 2013 05:02:16 PM
                                          (615) 889-9215
                                          (615)   889-9215
                                          Jeffrey Smith
                                          Jeffrey Smith               Not aa tech,
                                                                              tech, but
                                                                               Not   but I agree
                                                                                            agree John,
                                                                                                    John, this
                                                                                                        I
                                                                                                           this trans
                                                                                                                trans is blowing
                                                                                                                          blowing          is


                                          Rice Ford Lincoln Inc.
                                          Rice Ford Lincoln Inc.      up
                                                                      up  my   126,
                                                                               126,  and,
                                                                                     and,  like
                                                                                           like  you,
                                                                                                 you,   we
                                                                                                        we  have
                                                                                                            have   one
                                                                                                                   one  in
                                                                                                                        in  the shop
                                                                                                                            the  shop
                                          Warsaw, IN
                                          Warsaw,  IN                 now, and 2 more
                                                                      now,   and  2  more coming
                                                                                             coming by by the first of next week,
                                                                                                          the        of  next   week,
                                                                                                                                   first


                                          (574) 267-8151
                                          (574)  267-8151             and we're
                                                                      and  we're aa small
                                                                                     small shop
                                                                                             shop so so one
                                                                                                        one or
                                                                                                             or two
                                                                                                                two can
                                                                                                                      can have
                                                                                                                            have
                                                                      serious effects
                                                                      serious   effects on
                                                                                        on thethe report.
                                                                                                  report. Between
                                                                                                           Between the the multiple
                                                                                                                             multiple
                                                                      PTU
                                                                      PTU leaks and this nightmare,
                                                                            leaks   and  this   nightmare, I struggle
                                                                                                               struggle to sleep!
                                                                                                                           to  sleep!
                                                                                                                               I


                                                                                               February 28,
                                                                                               February    28, 2013    01 :04:49 PM
                                                                                                               2013 01:04:49       PM
                                          GARY
                                          GARY BOOTH
                                                  BOOTH               ANY
                                                                      ANY WARRANTY
                                                                             WARRANTY CLAIM      CLAIM AFFECTS
                                                                                                            AFFECTS THE    THE
                                          AutoNation Ford South Fort 126
                                          AutoNation  Ford South Fort 126

                                          Wor
                                          Wor                                                  February 28,
                                                                                               February    28, 2013    02:28:17 PM
                                                                                                               2013 02:28:17       PM
                                          Ft Worth, TX
                                          Ft Worth,  TX




Produced by
Produced by Ford
            Ford Subject
                 Subject to
                         to Protective
                            Protective Order
                                       Order in
                                              in Brenes
                                                 Brenes v.v. Ford
                                                             Ford                                                                                      VGS7-0105018
                                                                                                                                                       VGS7-0105018
                                                                                                                                                EXHIBIT 60-3
                 Case 2:18-ml-02814-AB-FFM Document 199-36 Filed 02/26/19 Page 4 of 6 Page ID
                                                  #:6589

                                          (817) 535-3673
                                          (817) 535-3673
                                          Ken
                                          Ken Zieman
                                              Zieman                  I send
                                                                      I
                                                                         send emem all down
                                                                                         down the
                                                                                        all
                                                                                                 the road
                                                                                                     road .... change
                                                                                                               change thethe line
                                                                                                                          ....line to
                                                                                                                                    to
                                          Tuttle Click's
                                          Tuttle Click's Capistrano
                                                         Capistrano   internal no
                                                                      internal   no 126
                                                                                      126 nono CVP.
                                                                                                CVP. Ocassional
                                                                                                       Ocassional reflash
                                                                                                                       reflash relearn
                                                                                                                                 relearn
                                          Ford
                                          Ford                        if they
                                                                      if
                                                                          they shudder
                                                                                shudder badbad enough.      7000F 7000FDC
                                                                                                 enough. 700OF        7000FDC for   for
                                          San Juan
                                          San        Capistrano, CA
                                               Juan Capistrano,  CA    1.2 and
                                                                      1.2   and it will
                                                                                 it
                                                                                    will lower
                                                                                          lower your
                                                                                                  your 126.
                                                                                                         126. Educate
                                                                                                                Educate the the
                                          (949) 240-7000
                                          (949)  240-7000             advisors and
                                                                      advisors     and service
                                                                                         service management.
                                                                                                   management. 99 out  out ofof 10
                                                                                                                                 10 go
                                                                                                                                     go
                                                                      away and never return. I will let these go
                                                                      away    and   never   return.    will  I    these   go to the
                                                                                                                              to the
                                                                                                                                 let


                                                                      point where
                                                                      point   where thethe FSE
                                                                                            FSE has    to come
                                                                                                   has to  come out out and
                                                                                                                         and tell the
                                                                                                                                   the          tell


                                                                      customer         normal. No
                                                                      customer its normal.
                                                                                       its
                                                                                                   No way
                                                                                                       way this
                                                                                                             this pos
                                                                                                                    pos trans
                                                                                                                         trans is                      is


                                                                      going to
                                                                      going    to affect
                                                                                   affect my 126126 or   cvp. Oh
                                                                                                     or cvp.    Oh and
                                                                                                                     and the
                                                                                                                           the burnish
                                                                                                                               burnish
                                                                      works well
                                                                      works     well also
                                                                                      also once
                                                                                             once you
                                                                                                   you figure
                                                                                                        figure out out how
                                                                                                                       how to to do
                                                                                                                                 do it                      it


                                                                      take   away 90%
                                                                      take away      90% of of the
                                                                                               the shudder.
                                                                                                    shudder. Only
                                                                                                                Only ones
                                                                                                                        ones that
                                                                                                                               that get
                                                                                                                                     get
                                                                      fixed are the leakers and here 1 out of 25 are
                                                                      fixed   are  the  leakers   and  here      out  of  25  are I




                                                                      actually leaking.
                                                                      actually    leaking.
                                                                                                February 28,
                                                                                                February    28, 2013      11:32:17 PM
                                                                                                                  2013 11:32:17       PM
                                          bill brugman
                                          bill brugman                The sad fact
                                                                      The sad fact about
                                                                                    about this
                                                                                            this is I now
                                                                                                      now need
                                                                                                           need secretary
                                                                                                             is   secretary for
                                                                                                                  I          for
                                          Two
                                          Two Rivers
                                                Rivers Ford
                                                        Ford Inc
                                                             Inc      the paper
                                                                      the paper work
                                                                                work andand warranty
                                                                                             warranty up up dates,
                                                                                                            dates, forms
                                                                                                                    forms and
                                                                                                                            and
                                          Mount   Juliet, TN
                                          Mount Juliet,   TN          making phone
                                                                      making           calls. When
                                                                              phone calls.    When I started
                                                                                                        started in
                                                                                                                in the
                                                                                                                    the late
                                                                                                                      I
                                                                                                                        late 80s
                                                                                                                             80s
                                          (615) 889-9215
                                          (615)   889-9215            most of all this didnt exist.
                                                                      most of     this
                                                                                 all    didnt exist.

                                                                                                March
                                                                                                March 1, 2013
                                                                                                            2013 11   :40:54 AM
                                                                                                                   11:40:54   AM 1,



                                          JOSEPH POWERS
                                          JOSEPH POWERS               Ken what
                                                                      Ken what isis           a burnish?
                                                                                              a burnish?
                                          Alan Jay Ford Lincoln
                                          Alan Jay Ford Lincoln                                          March
                                                                                                         March 7, 2013
                                                                                                                  2013 02:03: 10 AM
                                                                                                                       02:03:10  AM
                                                                                                                                 7,


                                          Sebring, FL
                                          Sebring, FL
                                          (863) 385-0144
                                          (863)  385-0144
                                          Marshall Jones
                                          Marshall Jones              hes talking about burning
                                                                      hes talking about     burning the the clutches
                                                                                                             clutches in. Itll only
                                                                                                                                  only    in.   Itll


                                          Mike Davidson
                                          Mike  Davidson Ford
                                                           Ford       work on
                                                                      work   on the  clutches ifif the
                                                                                 the clutches      the seals
                                                                                                          seals arnt
                                                                                                                 amt already
                                                                                                                      already
                                          Jacksonville, FL
                                          Jacksonville, FL            leaking. I just
                                                                      leaking.    just verified
                                                                                  I
                                                                                       verified 44 more
                                                                                                      more leakers
                                                                                                              leakers just
                                                                                                                        just
                                          (904) 725-3060
                                          (904) 725-3060              yesterday. Guess all the ford shops
                                                                      yesterday.   Guess       the  ford
                                                                                                  all
                                                                                                                    around me
                                                                                                            shops around       me
                                                                      follow Kens
                                                                      follow   Kens motto.
                                                                                     motto. Personally
                                                                                              Personally I think think this
                                                                                                                         this is      I            is


                                                                      wonderful we
                                                                      wonderful    we now
                                                                                        now have
                                                                                              have trans
                                                                                                      trans work
                                                                                                              work for
                                                                                                                     for life! I was
                                                                                                                                  was      life!        I


                                                                      turning 50-60 hours untill the clutches went on
                                                                      turning   50-60  hours   untill   the  clutches    went    on
                                                                             order. Now
                                                                      back order.
                                                                      back          Now im im down
                                                                                               down to   to like
                                                                                                            like 30.
                                                                                                                  30. Personally
                                                                                                                       Personally Its                            Its


                                                                      not      problem ifif the
                                                                      not my problem         the 126
                                                                                                  126 report
                                                                                                         report goes
                                                                                                                  goes upup due
                                                                                                                             due to
                                                                                                                                  to
                                                                      ford mas
                                                                      ford  mas producing
                                                                                  producing aa defective fault. Im not guna
                                                                                                 defective     fault.  Im   not  guna
                                                                      let customers
                                                                      let
                                                                           customers suffer
                                                                                       suffer with
                                                                                               with crappy
                                                                                                       crappy shifting      cars when
                                                                                                                 shifting cars    when
                                                                      it is my
                                                                      it
                                                                            my job
                                                                            is
                                                                                job to
                                                                                    to fix
                                                                                        fix them.
                                                                                            them.
                                                                                                 March 7, 2013
                                                                                                 March                 07:57:31 AM
                                                                                                                2013 07:57:31    7, AM
                                          J ef Fetherolf
                                          Jef Fetherolf               126 not
                                                                      126   not my problem
                                                                                    problem either,
                                                                                             either, i fix
                                                                                                       fix what
                                                                                                            what comes
                                                                                                                  comes thru
                                                                                                                         thru
                                                                                                                          i




                                          Bill Pierre
                                          Bill  Pierre Ford,
                                                       Ford, Inc.
                                                             Inc.     the door for what it is within
                                                                      the door for what        within fords
                                                                                                  it   fords guidelines
                                                                                                        is    guidelines and
                                                                                                                          and
                                          Seattle,  WA
                                          Seattle, WA                 their numbers are
                                                                      their  numbers  are just
                                                                                          just that their numbers.some
                                                                                               that their  numbers.  some

                                          (206) 364-2200
                                          (206)    364-2200           toyota engineers
                                                                      toyota   engineers on
                                                                                         on the
                                                                                            the payroll
                                                                                                 payroll could
                                                                                                           could fix
                                                                                                                 fix the
                                                                                                                     the
                                                                      problem lol
                                                                      problem         lol


                                                                                               March 7, 2013
                                                                                               March             11:16:5 0 AM
                                                                                                           2013 11:16:50   AM    7,



                                          THOMAS
                                          THOMAS HUFF
                                                 HUFF                 ken what is the
                                                                      ken what    the burnish
                                                                                      burnish process
                                                                                       is      process
                                          Victor Ford Inc
                                          Victor Ford Inc                                     March 7, 2013
                                                                                              March         03:57:17 PM
                                                                                                       2013 03:57:17 PM          7,


                                          Wauconda, IL
                                          Wauconda,   IL
                                          (847) 526-5541
                                          (847)  526-5541
                                          GARY
                                          GARY BOOTH
                                               BOOTH                  today there is approximately
                                                                      today there    approximately 2000
                                                                                            is     2000 clutches
                                                                                                        clutches on
                                                                                                                 on




Produced by
Produced by Ford
            Ford Subject
                 Subject to
                         to Protective
                            Protective Order
                                       Order in
                                              in Brenes
                                                 Brenes v.v. Ford
                                                             Ford                                                                                                  VGS7-0105019
                                                                                                                                                                  VGS7-0105019
                                                                                                                                             EXHIBIT 60-4
                 Case 2:18-ml-02814-AB-FFM Document 199-36 Filed 02/26/19 Page 5 of 6 Page ID
                                                  #:6590

                                          AutoNation Ford
                                          AutoNation Ford South
                                                          South Fort
                                                                Fort back
                                                                     back order
                                                                          order
                                          Wor
                                          Wor                                                                       March
                                                                                                                    March        9, 2013
                                                                                                                                 9,      12:43:32 AM
                                                                                                                                    2013 12:43:32 AM
                                          Ft Worth, TX
                                          Ft Worth, TX
                                          (817) 535-3673
                                          (817) 535-3673

                                          Marshall Jones
                                          Marshall Jones                      Burning the clutches in. With
                                                                              Burning the clutches            With the
                                                                                                               in.
                                                                                                                    the car
                                                                                                                         car running
                                                                                                                              running and
                                                                                                                                        and
                                          Mike Davidson
                                          Mike Davidson Ford
                                                        Ford                  in drive. Step
                                                                              in drive.
                                                                                                on Both
                                                                                          Step on   Both the
                                                                                                           the Brake
                                                                                                                Brake pedal
                                                                                                                       pedal andand the
                                                                                                                                     the gas
                                                                                                                                         gas
                                          Jacksonville, FL
                                          Jacksonville, FL                    pedal simutaneously
                                                                              pedal   simutaneously like your
                                                                                                        like   your doing
                                                                                                                     doing a brake stand.
                                                                                                                             a brake   stand.


                                          (904) 725-3060
                                          (904) 725-3060                      Then take
                                                                              Then   take your
                                                                                           your foot    of the
                                                                                                   foot of  the brake
                                                                                                                brake while
                                                                                                                        while holding
                                                                                                                                holding
                                                                              your   gas
                                                                              your gas    pedal
                                                                                          pedal   down
                                                                                                  down   still The
                                                                                                               The  car
                                                                                                                    car
                                                                                                                still
                                                                                                                         will  rev
                                                                                                                         will rev
                                                                                                                                    up and
                                                                                                                                    up  and
                                                                              start to move forward,
                                                                              start to  move    forward, then press
                                                                                                           then  press the brake again
                                                                                                                        the  brake   again
                                                                              while still holding
                                                                              while        holding the
                                                                                       still          the gas   down. Do
                                                                                                           gas down.    Do that
                                                                                                                             that aa couple
                                                                                                                                     couple
                                                                              times to
                                                                              times   to get
                                                                                         get some
                                                                                             some of of the
                                                                                                        the shudder
                                                                                                              shudder out.
                                                                                                                        out.
                                                                                                         March
                                                                                                         March 11,             04:44:13 PM
                                                                                                                  11, 2013 04:44:13
                                                                                                                      2013                PM
                                          Ken
                                          Ken Zieman
                                              Zieman                          here come
                                                                              here come the
                                                                                        the warranty
                                                                                            warranty police....
                                                                                                     police ....
                                          Tuttle Click's
                                          Tuttle Click's Capistrano
                                                         Capistrano                                March  11, 2013
                                                                                                   March 11,         06: 12:03 PM
                                                                                                                2013 06:12:03  PM
                                          Ford
                                          Ford

                                          San Juan
                                          San        Capistrano, CA
                                               Juan Capistrano,  CA
                                          (949) 240-7000
                                          (949)  240-7000
                                          Kyle Campbell
                                          Kyle Campbell                       I have
                                                                              I
                                                                                have aa vibration
                                                                                        vibration issue
                                                                                                    issue after
                                                                                                          after doing
                                                                                                                 doing the
                                                                                                                        the tsb
                                                                                                                            tsb for
                                                                                                                                 for
                                          Lakewood
                                          Lakewood Fordland,
                                                    Fordland, Inc.
                                                              Inc.            input shaft
                                                                              input  shaft seals
                                                                                           seals i have
                                                                                                   i
                                                                                                    have done
                                                                                                          done several
                                                                                                                several ofof these
                                                                                                                             these and
                                                                                                                                    and
                                          Lakewood, CO
                                          Lakewood,  CO                       have not
                                                                              have  not had
                                                                                         had any
                                                                                              any issues
                                                                                                   issues any
                                                                                                           any suggestions
                                                                                                                suggestions ford
                                                                                                                               ford
                                          (303) 232-2200
                                          (303) 232-2200                      should scrap
                                                                              should   scrap this
                                                                                             this garbage
                                                                                                  garbage andand start
                                                                                                                  start over
                                                                                                                        over and
                                                                                                                               and have
                                                                                                                                   have
                                                                              to buy
                                                                              to buy the  junk back
                                                                                      the junk   back
                                                                                                       March    18, 2013
                                                                                                        March 18,          12:38:09 PM
                                                                                                                    2013 12:38:09     PM
                                          Marshall Jones
                                          Marshall Jones                      Did you line
                                                                              Did you   line the
                                                                                             the clutch
                                                                                                 clutch triangle
                                                                                                         triangle mark
                                                                                                                  mark up
                                                                                                                        up to
                                                                                                                            to the
                                                                                                                               the fly
                                                                                                                                   fly
                                          Mike Davidson
                                          Mike  Davidson Ford
                                                           Ford               wheel? Also
                                                                              wheel?  Also possibly
                                                                                             possibly the
                                                                                                       the converter/clutch
                                                                                                            converter/clutch nuts
                                                                                                                              nuts are
                                                                                                                                    are
                                          Jacksonville, FL
                                          Jacksonville, FL                    tightened unevenly.
                                                                              tightened   unevenly.
                                          (904) 725-3060
                                          (904) 725-3060
                                                                                                                March
                                                                                                                March            18, 2013
                                                                                                                                 18,      03:24:48 PM
                                                                                                                                     2013 03:24:48 PM
                                          PAUL BURGERS
                                          PAUL BURGERS                        Jeffrey - I used
                                                                              Jeffrey     -
                                                                                            used to
                                                                                               I
                                                                                                   to struggle
                                                                                                      struggle with
                                                                                                                 with sleeping
                                                                                                                        sleeping due
                                                                                                                                   due toto
                                          Boyer Ford Trucks Sioux
                                          Boyer Ford Trucks Sioux             issues at
                                                                              issues  at work
                                                                                         work as  as well.
                                                                                                     well. Years of
                                                                                                            Years    of experience
                                                                                                                        experience havehave
                                          Falls
                                          Falls                               taught me
                                                                              taught  me to to show
                                                                                                show up,
                                                                                                       up, do
                                                                                                            do the
                                                                                                                the best
                                                                                                                     best job
                                                                                                                          job I am
                                                                                                                                 am capable
                                                                                                                                       capable
                                                                                                                                         I


                                          Sioux Falls, SD
                                          Sioux Falls, SD                     of doing,
                                                                              of  doing, then go
                                                                                          then       home
                                                                                                 go home and leave work at work
                                                                                                              and  leave  work    at  work

                                          (605) 336-6100
                                          (605) 336-6100                      where it belongs.
                                                                              where      belongs. All
                                                                                        it            All the
                                                                                                           the tossing
                                                                                                               tossing and
                                                                                                                         and turning
                                                                                                                              turning while
                                                                                                                                         while
                                                                              worrying about
                                                                              worrying     about what
                                                                                                    what is happening
                                                                                                             happening at
                                                                                                                is         at the
                                                                                                                              the shop
                                                                                                                                   shop
                                                                              won't change
                                                                              won't  change aa thing      but it WILL
                                                                                                   thing but      WILL make
                                                                                                                          make you
                                                                                                                           it
                                                                                                                                  you old
                                                                                                                                        old
                                                                              before your
                                                                              before  your time! Just tell yourself
                                                                                              time!   Just       yourself that aa year
                                                                                                                    tell    that     year from
                                                                                                                                          from
                                                                              now the
                                                                              now   the thing
                                                                                        thing that
                                                                                                 that is keeping
                                                                                                         keeping you
                                                                                                         is          you awake
                                                                                                                          awake at at night
                                                                                                                                       night
                                                                              will not
                                                                              will not matter
                                                                                        matter aa bit, it will
                                                                                                       bit,  will just
                                                                                                               it
                                                                                                                  just be
                                                                                                                       be part   of history.
                                                                                                                           part of   history.
                                                                              March    19, 2013 11:31:16 AM
                                                                              March 19,2013         11:31:16    AM
                                                                                                              Bottom
                                                                                                              Bottom        of Form
                                                                                                                            of Form
                                                                    Bottom
                                                                    Bottom   of Form
                                                                             of Form




             Jeremiah Cannon
             Jeremiah Cannon

             Ford Automatic
             Ford  Automatic Transmission
                               Transmission
             Service Engineering
             Service Engineering
             313-805-8905
             313-805-8905

             W315H
             W315H




Produced by
Produced by Ford
            Ford Subject
                 Subject to
                         to Protective
                            Protective Order
                                       Order in
                                              in Brenes
                                                 Brenes v.v. Ford
                                                             Ford                                                                                  VGS7-0105020
                                                                                                                                                   VGS7-0105020
                                                                                       EXHIBIT 60-5
                 Case 2:18-ml-02814-AB-FFM Document 199-36 Filed 02/26/19 Page 6 of 6 Page ID
                                                  #:6591




Produced by
Produced by Ford
            Ford Subject
                 Subject to
                         to Protective
                            Protective Order
                                       Order in
                                              in Brenes
                                                 Brenes v.v. Ford
                                                             Ford                               VGS7-0105021
                                                                                                VGS7-0105021
